Citation Nr: 0434464	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  99-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an intramedullary 
mass at C-5.

2.  Entitlement to a temporary total evaluation for 
convalescence pursuant to 
38 C.F.R. § 4.30


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from October 1983 to 
April 1992.  This matter arises from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board notes issued a rating decision in August 1996 that 
determined that the veteran failed to submit new and material 
evidence to reopen claims of service connection for a 
shoulder disability, bilateral knee disability, back 
disability, respiratory disability, cardiovascular disability 
(including hypertension), acne, gastrointestinal disability, 
and an eye disability.  In so deciding, the RO also found 
that that the veteran failed to submit a timely substantive 
appeal with regard to a December 1992 rating action, which 
had denied service connection for those issues.  The veteran 
filed a notice of disagreement in September 1997 arguing that 
timely appeal was filed with regard to the December 1992 
decision.  A Statement of the Case (SOC) was issued in August 
1998 addressing whether new and material evidence had been 
presented to reopen the veteran's multiple claims for service 
connection.  In December 2003, the RO issued an SOC 
pertaining to the question of whether the veteran had 
submitted a timely substantive with regard to the December 
1992 rating action.  The veteran did not submit a substantive 
appeal addressing the August 1998 or December 2003 SOCs.  As 
such, those issues are not subject to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2004, the Board requested a VHA opinion from a 
neurological specialist.  The specialist was asked to address 
the question of whether it is as least likely as not that an 
ependymoma removed from the veteran in April 1998 had it 
onset 


during his active service.  A response was received on 
September 9, 2004.  The neurological specialist stated that 
the pro-service connection "retrospective review" made by 
the veteran's treating physician was not supported by the 
evidence of record.  He said the frequent occipital 
headaches, ongoing and progressive neck pain, stiffness of 
gait and abnormal head posture were not reported in the 
available data.  The neurological specialist stated that the 
symptoms and signs that might suggest the diagnosis of 
ependymoma were not identified until April 1997 or later.  He 
added that the veteran's sleep apnea could be related to his 
ependymoma.  However, if he suffered from an obstructive 
sleep apnea versus a central sleep apnea syndrome, the 
neurological specialist stated that the veteran's ependymoma 
would not be related to the sleep apnea or his active 
military service.  He recommended that an expert in sleep 
medicine review the file.  In view of this opinion, the Board 
finds it necessary to remand this matter for the purpose of 
conducting a sleep study to determine the type of sleep apnea 
the veteran suffered in service.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA examination to again address the 
nature of the veteran's service connected 
sleep apnea.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  A sleep study should be 
performed.  Based on a thorough review of 
the record and the results of the sleep 
study, the examiner should indicate 
whether it is likely, unlikely, or at 
least as likely as not that the veteran 
experienced 


central sleep apnea (as opposed to 
obstructive sleep apnea) syndrome in 
service.  The examiner should attempt to 
reconcile his/her opinion the 
aforementioned VHA opinion, service 
medical records, and April 1998 and June 
1999 letters from B.A. Green, M.D..  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the December 2003 Supplemental Statement 
of the Case and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).


